

117 HR 5027 IH: Automatic Relief for Taxpayers Affected by Major Disasters and Critical Events Act
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5027IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Rice of South Carolina (for himself and Ms. DelBene) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide relief for taxpayers affected by disasters or other critical events.1.Short titleThis Act may be cited as the Automatic Relief for Taxpayers Affected by Major Disasters and Critical Events Act.2.Modification of automatic extension of certain deadlines in the case of taxpayers affected by Federally declared disasters(a)In generalSection 7508A(d) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (1)—(A)by striking the latest incident date so specified in subparagraph (B) and inserting the later of such earliest incident date described in subparagraph (A) or the date such declaration was issued; and(B)by striking in the same manner as a period specified under subsection (a) and inserting in determining, under the internal revenue laws, in respect of any tax liability of such qualified taxpayer, whether any of the acts described in subparagraphs (A) through (F) of section 7508(a)(1) were performed within the time prescribed therefor (determined without regard to extension under any other provision of this subtitle for periods after the date determined under subparagraph (B));(2)by striking paragraph (3) and inserting the following:(3)Disaster areaFor purposes of this subsection, the term disaster area means an area in which a major disaster for which the President provides financial assistance under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) occurs.; and(3)by adding at the end the following:(6)Multiple declarationsFor purposes of paragraph (1), in the case of multiple declarations relating to a disaster area which are issued within a 60-day period, a separate period shall be determined under such paragraph with respect to each such declaration..(b)Effective dateThe amendment made by this section shall apply to federally declared disasters declared after the date of enactment of this Act. 3.Modifications of rules for postponing certain acts by reason of service in combat zone or contingency operation(a)In generalSection 7508(a)(1) of the Internal Revenue Code of 1986 is amended—(1)by striking subparagraph (C) and inserting the following:(C)Filing a petition with the Tax Court, or filing a notice of appeal from a decision of the Tax Court;; and(2)by inserting or in respect of any erroneous refund after any tax in subparagraph (J).(b)Effective dateThe amendments made by this section shall apply to any period for performing an act which has not expired before the date of the enactment of this Act. 4.Tolling of time for filing a petition with the tax court(a)In generalSection 7451 of the Internal Revenue Code of 1986 is amended—(1)by striking The Tax Court and inserting the following:(a)FeesThe Tax Court; and(2)by adding at the end the following new subsection:(b)Tolling of time in certain cases(1)In generalNotwithstanding any other provision of this title, in any case (including by reason of a lapse in appropriations) in which a filing location is inaccessible or otherwise unavailable to the general public on the date a petition is due, the relevant time period for filing such petition shall be tolled for the number of days within the period of inaccessibility plus an additional 14 days.(2)Filing locationFor purposes of this subsection, the term filing location means—(A)the office of the clerk of the Tax Court, or(B)any on-line portal made available by the Tax Court for electronic filing of petitions..(b)Conforming amendments(1)The heading for section 7451 of the Internal Revenue Code of 1986 is amended by striking Fee for filing petition and inserting Petitions.(2)The item in the table of contents for part II of subchapter C of chapter 76 of such Code is amended by striking Fee for filing petition and inserting Petitions.(c)Effective dateThe amendments made by this section shall apply to petitions required to be timely filed (determined without regard to the amendments made by this section) after the date of enactment of this Act.